
	
		I
		111th CONGRESS
		1st Session
		H. R. 4219
		IN THE HOUSE OF REPRESENTATIVES
		
			December 8, 2009
			Mr. Wilson of South
			 Carolina (for himself, Mr.
			 Kingston, Mr. Inglis,
			 Mr. Broun of Georgia,
			 Mr. Souder,
			 Mr. Barrett of South Carolina,
			 Mrs. Bachmann,
			 Mrs. Blackburn,
			 Mr. Miller of Florida,
			 Mr. Forbes, and
			 Mr. Akin) introduced the following
			 bill; which was referred to the Committee
			 on Education and Labor
		
		A BILL
		To establish a National Commission on American Recovery
		  and Reinvestment.
	
	
		1.Short titleThis Act may be cited as the
			 National Commission on American Recovery and Reinvestment
			 Act of 2009.
		2.Establishment of
			 CommissionThere is
			 established in the legislative branch the National Commission on American
			 Recovery and Reinvestment (referred to in this Act as the
			 Commission).
		3.Composition and
			 proceedings
			(a)MembersThe
			 Commission shall be composed of 10 members, of whom—
				(1)1
			 member shall be appointed by the President;
				(2)1
			 member shall be appointed by the minority leader of the Senate in consultation
			 with the minority leader of the House of Representatives;
				(3)2
			 members shall be appointed by the majority leader of the Senate;
				(4)2
			 members shall be appointed by the minority leader of the Senate;
				(5)2
			 members shall be appointed by the majority leader of the House of
			 Representatives; and
				(6)2
			 members shall be appointed by the minority leader of the House of
			 Representatives.
				(b)Political
			 affiliationNot more than 5 members of the Commission may be of
			 the same political party.
			(c)Non-Governmental
			 appointeesAn individual is not eligible for appointment as a
			 member of the Commission if the individual is an officer or employee of the
			 Federal Government or any State or local government.
			(d)Deadline for
			 appointmentsThe members of the Commission shall be appointed
			 before the end of the period of 30 days beginning with the day on which this
			 Act is enacted.
			(e)VacanciesIf
			 a vacancy occurs in the membership of the Commission it shall be filled in the
			 manner in which the original appointment was made.
			(f)Chairperson;
			 vice chairperson
				(1)ChairpersonThe
			 member appointed under subsection (a)(1) shall be the chairperson of the
			 Commission (referred to in this Act as the chairperson).
				(2)Vice
			 chairpersonThe member
			 appointed under subsection (a)(2) shall be the vice chairperson of the
			 Commission (referred to in this Act as the vice
			 chairperson).
				(g)Proceedings
				(1)MeetingsThe Commission shall meet at the call of
			 the chairperson or a majority of its members. The Commission shall hold its
			 meetings in public to the extent that the Commission considers it appropriate
			 to do so.
				(2)QuorumSix
			 members of the Commission shall constitute a quorum.
				(3)Vacancies not to
			 affect duties or powersA
			 vacancy in the membership of the Commission does not affect its duties or
			 powers.
				4.Duties of the
			 Commission
			(a)In
			 generalThe Commission shall—
				(1)investigate and
			 make findings on the—
					(A)the number of jobs
			 saved or created as a result of the American Recovery and Reinvestment Act of
			 2009 (Public Law 111–5; 123 Stat. 125);
					(B)the circumstances
			 in which such jobs have been saved or created; and
					(C)the effectiveness of measures taken to
			 prevent the improper payment of funds allocated under the American Recovery and
			 Reinvestment Act of 2009; and
					(2)make
			 recommendations on—
					(A)changes that could be made to the American
			 Recovery and Reinvestment Act of 2009 to save or create more jobs; and
					(B)steps that could be taken to prevent the
			 improper payment of funds allocated under the American Recovery and
			 Reinvestment Act of 2009.
					(b)Relationship to
			 the government accountability officeWhen the Commission is investigating
			 matters and making findings under subsection (a)(1), and when it is making
			 recommendations under subsection (a)(2), the following requirements shall
			 apply:
				(1)The Commission
			 shall begin by considering any relevant material published by the Government
			 Accountability Office.
				(2)If the Commission finds that the material
			 published by the Government Accountability Office is incomplete, out-of-date or
			 otherwise inadequate the Commission may carry out further investigations or
			 make further findings or recommendations.
				5.Hearings and
			 evidence
			(a)In
			 generalThe Commission may,
			 for the purposes of carrying out this Act, hold such hearings, sit and act at
			 such times and places, take such testimony and receive such evidence as the
			 Commission considers appropriate. The Commission shall hold its hearings in
			 public to the extent that the Commission considers it appropriate to do
			 so.
			(b)Subpoenas
				(1)IssuanceThe
			 Commission may issue subpoenas requiring the attendance and testimony of
			 witnesses and the production of evidence relating to any matter that the
			 Commission is required to investigate by section 4.
				(2)LocationThe
			 attendance of witnesses and the production of evidence may be required from any
			 place within the United States at any designated place of hearing within the
			 United States.
				(c)DelegationThe
			 powers conferred on the Commission by subsections (a) and (b) may be exercised
			 by—
				(1)any member of the
			 Commission who is authorized by the Commission for that purpose; or
				(2)any committee of
			 the Commission which is authorized by the Commission for that purpose.
				(d)Subpoenas:
			 procedure and enforcement
				(1)ApprovalA
			 subpoena may be issued under this section only if approved by—
					(A)the chairperson
			 and the vice chairperson; or
					(B)a majority of the
			 members of the Commission.
					(2)SignatureA
			 subpoena issued under this section shall be issued under the signature
			 of—
					(A)the chairperson or the vice chairperson;
			 or
					(B)a member of the
			 Commission authorized for that purpose by a majority of the members of the
			 Commission.
					(3)ServiceA subpoena issued under this section shall
			 be served by a person authorized for that purpose by—
					(A)the chairperson or the vice chairperson;
			 or
					(B)a member of the Commission authorized for
			 that purpose by a majority of the members of the Commission.
					(4)Enforcement
					(A)Court
			 orderIf a person refuses to obey a subpoena issued under this
			 section, the Commission may apply to a United States district court for an
			 order requiring that person to appear before the Commission to give testimony,
			 produce evidence, or both, relating to the matter under investigation.
					(B)ApplicationThe
			 application for the court order may be made within the judicial district where
			 the hearing is conducted or where the person is found or resides.
					(C)Failure to
			 obeyAny failure to obey the order of a court under this
			 paragraph may be punished by the court as civil contempt.
					6.Assistance from
			 federal agencies, contracts, gifts and postal services
			(a)Information from
			 federal agencies
				(1)In
			 generalThe Commission may,
			 for the purpose of carrying out this Act, request information directly from any
			 Federal department or agency.
				(2)Duty to
			 complyThe head of a Federal
			 department or agency who receives such a request shall provide the information
			 requested.
				(b)General services
			 administrationIf requested to do so by the Commission, the
			 Administrator of General Services shall provide to the Commission, on a
			 reimbursable basis, administrative support or other services necessary for the
			 Commission to carry out this Act.
			(c)Other
			 departments and agenciesThe head of a Federal department or
			 agency may provide to the Commission such financial or other assistance
			 (including services, facilities or staff) as the head may consider
			 appropriate.
			(d)ContractsThe
			 Commission may, to the extent and in the amounts provided in advance in the
			 appropriation Acts, enter into contracts to enable the Commission to carry out
			 this Act.
			(e)GiftsThe
			 Commission may accept, use, and dispose of gifts or donations of services or
			 property.
			(f)Postal
			 servicesThe Commission may use the United States mails in the
			 same manner and under the same conditions as Federal departments and
			 agencies.
			7.Non-applicability
			 of Federal Advisory Committee ActThe Federal Advisory Committee Act (5 U.S.C.
			 App.) shall not apply to the Commission.
		8.Director and
			 staff
			(a)DirectorThe chairperson, in consultation with the
			 vice chairperson, may appoint, and fix the pay of, a director of the
			 Commission.
			(b)Other
			 staffThe chairperson, in
			 consultation with the vice chairperson, may appoint, and fix the pay of, other
			 staff of the Commission
			(c)RulesAny
			 appointment made or pay fixed under subsection (a) or (b) shall be subject to
			 rules prescribed by the Commission.
			(d)PayNo rate of pay fixed under subsection (a)
			 or (b) may exceed the equivalent of that payable for a position at level V of
			 the Executive Schedule under section 5316 of title 5, United States
			 Code.
			(e)Applicability of
			 certain civil service lawsThe Director and staff of the
			 Commission—
				(1)may be appointed
			 without regard to the provisions of title 5, United States Code, governing
			 appointments in the competitive services; and
				(2)may be paid
			 without regard to the provisions of chapter 51 and subchapter III of chapter 53
			 of that title relating to the classification and General Schedule pay rates
			 (subject to subsection (d)).
				(f)Consultant
			 servicesThe Commission may procure temporary and intermittent
			 services under section 3109(b) of title 5, United States Code, but at rates for
			 individuals not to exceed the daily rate paid to a person occupying a position
			 at level IV of the Executive Schedule as specified in section 5315 of title 5,
			 United States Code.
			9.Expenses for
			 members
			(a)CompensationEach
			 member of the Commission shall be compensated at a rate not to exceed the daily
			 equivalent of the annual rate of basic pay in effect for a position at level IV
			 of the Executive Schedule as specified in section 5315 of title 5, United
			 States Code, for each day during which the member is engaged in carrying out
			 functions of the Commission.
			(b)Travel
			 expensesEach member shall
			 receive travel expenses, including per diem in lieu of subsistence, in
			 accordance with applicable provisions under subchapter I of chapter 57 of title
			 5, United States Code.
			10.Reports
			(a)Final
			 reportBefore the end of the relevant period, the Commission
			 shall submit to the President and Congress a report containing the findings and
			 recommendations described in section 4(a).
			(b)Interim
			 reportsDuring the relevant period, the Commission may submit to
			 the President and Congress such interim reports as the Commission considers
			 appropriate.
			(c)Making reports
			 available to the publicThe Commission shall make available to
			 the public any reports required by this Act.
			(d)Relevant
			 periodIn this section, the term relevant period
			 means the period of 18 months beginning with the day on which this Act is
			 enacted.
			11.Termination of
			 Commission
			(a)In
			 generalThe Commission shall terminate at the end of the period
			 of 60 days beginning with the day on which its final report is submitted under
			 section 11.
			(b)Administrative
			 activities before terminationThe Commission may use the period
			 specified in subsection (a) for the purpose of concluding its
			 activities.
			12.FundingThere is authorized to be appropriated
			 $5,000,000 to carry out this Act.
		
